Exhibit 10.2

WAIVER AND AMENDMENT NUMBER THREE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Waiver and Amendment Number Three to Second Amended and Restated Credit
Agreement (“Amendment”) is entered into as of August 21, 2013, by and among
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company (as
successor-by-merger to Wells Fargo Capital Finance, Inc.), as administrative
agent (the “Agent”) for the lenders (the “Lenders”) party to the Credit
Agreement (as defined below), and the Lenders, on the one hand, and OCLARO,
INC., a Delaware corporation (“Parent”), OCLARO TECHNOLOGY LIMITED, a company
incorporated under the laws of England and Wales (“Borrower”), and the Grantors
(defined below) identified on the signature pages hereto, on the other hand,
with reference to the following facts:

A. Agent, Lenders, Parent and Borrower have previously entered into that certain
Second Amended and Restated Credit Agreement, dated as of November 2, 2012 (as
amended, supplemented, amended and restated, or otherwise modified, the “Credit
Agreement”).

B. Certain grantors (“Grantors”) and Agent have previously entered into that
certain Amended and Restated Security Agreement (Domestic), dated as of
November 2, 2012 (as amended, supplemented, amended and restated, or otherwise
modified, the “Domestic Security Agreement”) and that certain Amended and
Restated Security Agreement (Foreign), dated as of November 2, 2012 (as amended,
supplemented, amended and restated, or otherwise modified, the “Foreign Security
Agreement”, and together with the Domestic Security Agreement, the “Security
Agreements”).

C. Grantors have previously entered into that certain Amended and Restated
General Continuing Guaranty (Domestic) dated as of November 2, 2012 (as amended,
supplemented, amended and restated, or otherwise modified, the “Domestic
Guaranty”) and that certain Amended and Restated Security Agreement (Foreign),
dated as of November 2, 2012 (as amended, supplemented, amended and restated, or
otherwise modified, the “Foreign Guaranty”, and together with the Domestic
Guaranty, the “Guaranties”).

D. The “Existing Default” (as defined below) has occurred and is continuing.

E. Borrower has requested that Agent and Lenders waive the Existing Default and
amend certain provisions of the Credit Agreement.

F. Agent and Lenders are willing to agree to waive the Existing Default on the
terms and conditions specified herein.

G. Borrower, Parent, Grantors, Agent, and Lenders desire to amend the Credit
Agreement as provided for and on the conditions herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Parent, Grantors, Agent and Lenders
agree as follows:

1. DEFINITIONS.

(a) Interpretation. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

(b) Additional Definitions. As used herein, the following terms will have the
respective meanings given to them below:

(i) “Existing Default” means an Event of Default under Section 8.2(a) of the
Credit Agreement as a result of Borrower’s failure to consummate one or more
Strategic Transactions by the Milestone Date resulting in Net Proceeds of at
least $100,000,000 as required by Section 5.20(a) of the Credit Agreement.



--------------------------------------------------------------------------------

2. ACKNOWLEDGMENTS AND AGREEMENTS.

(a) Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on August 19, 2013, (i) Borrower is
indebted to Agent and Lenders in respect of the Advances in the principal amount
of $0, (ii) Borrower is indebted to Agent and Lenders in respect of the Term
Loan in the aggregate principal amount of $25,077,778.78, and (iii) Borrower is
indebted to Lender in respect of the Letter of Credit Usage in the principal
amount of $30,000. Borrower hereby acknowledges, confirms and agrees that all
such loans, together with interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Borrower to Agent
and Lenders, pursuant to the Loan Documents are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever.

(b) Acknowledgment of Security Interests. Each Grantor hereby acknowledges,
confirms and agrees that Agent has and will continue to have valid, enforceable
and perfected first-priority liens upon and security interests in the Collateral
heretofore granted to Agent pursuant to the Credit Agreement and the Loan
Documents or otherwise granted to or held by Agent, in all cases subject to
Permitted Liens.

(c) Application of Collections.

(i) Notwithstanding anything to the contrary in the Credit Agreement and the
other Loan Documents, all amounts deposited in any Controlled Account (as
defined in the Domestic Security Agreement and Foreign Security Agreement) will
be forwarded by daily sweep from the applicable Controlled Account to the
Agent’s Account on or after the date hereof (other than constituting proceeds of
any Strategic Transactions) and shall be applied in accordance with
Section 2.4(b)(ii) of the Credit Agreement; provided, however, all amounts
forwarded by daily sweep that would otherwise be applied pursuant to
Section 2.4(b)(ii)(M) – (N) of the Credit Agreement shall be retained by Agent
in Agent’s Account as cash collateral to secure the Obligations; provided,
further, that so long as no Event of Default exists, any amounts retained by
Agent shall be applied to any Obligations outstanding as provided in
Section 2.4(b)(ii)(A) – (L) of the Credit Agreement; provided, further, that if
an Event of Default exists, Agent may (and at the direction of the Supermajority
Lenders, shall) apply such cash collateral to the Obligations in accordance with
the terms of the Credit Agreement.

(ii) Notwithstanding anything to the contrary in the Credit Agreement and the
other Loan Documents, solely with respect to a Strategic Transaction pursuant to
clause (b) of such definition, the amounts applied to the Advances and to cash
collateralize Letters of Credit pursuant to clause (c)(i) above shall be counted
toward the $20,000,000 limitation set forth in Section 2.4(b)(i)(B)(1) of the
Credit Agreement (as in effect after giving effect to this Amendment) dollar for
dollar until such $20,000,000 limitation is reached as if such amounts had been
applied pursuant to Section 2.4(b)(i)(B)(1) of the Credit Agreement (as in
effect after giving effect to this Amendment).

(d) LIBOR Rate Loans. Notwithstanding anything to the contrary in the Credit
Agreement and the other Loan Documents, Borrower acknowledges and agrees that
Borrower may not, at any time on or after the date hereof, exercise the LIBOR
Option described in Sections 2.12(a) and (b) of the Credit Agreement for any
Advances. All LIBOR Rate Loans that are outstanding on the date hereof will be
converted to Base Rate Loans.

(e) Reserves. Without limiting any of the provisions of Section 2.1(c) of the
Credit Agreement, Borrower hereby acknowledges and agrees that Agent shall have
the right (but not the obligation) to establish reserves from time to time
against the Borrowing Base or the Maximum Revolver Amount in such amounts as
Agent in its Permitted Discretion shall deem necessary and appropriate with
respect to any potential claims with priority over Agent’s floating charge over
the Deposit Account (including funds therein) in the United Kingdom, including,
without limitation reserves relating to the “prescribed part” or “ring-fenced
pot”.

 

2



--------------------------------------------------------------------------------

(f) Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) this Amendment constitutes a Loan Document, (ii) each of
the Credit Agreement and the Loan Documents to which it is a party has been duly
executed and delivered to Agent by such Loan Party, and each is and will remain
in full force and effect as of the date hereof except as modified pursuant
hereto, (iii) the agreements and obligations of Loan Parties contained in such
documents and in this Amendment constitute the legal, valid and binding
Obligations of Loan Parties, enforceable against it in accordance with their
respective terms, and no Loan Party has any knowledge of any valid defense to
the enforcement of such Obligations, and (iv) Agent is and will be entitled to
the rights, remedies and benefits provided for under the Credit Agreement and
the Loan Documents and applicable law.

3. WAIVER IN RESPECT OF EXISTING DEFAULT.

(a) Acknowledgment of Default. Borrower hereby acknowledges and agrees that the
Existing Default has occurred and is continuing, constitutes an Event of Default
and entitles Agent to exercise its rights and remedies under the Credit
Agreement and the Loan Documents, applicable law or otherwise. Borrower
represents and warrants that as of the date hereof, no Events of Default exist
other than the Existing Default. Borrower hereby acknowledges and agrees that
Agent has the exercisable right to declare the Obligations to be immediately due
and payable under the terms of the Credit Agreement and the Loan Documents.
Borrower acknowledges that neither Agent, Issuing Lender or any Lender has any
obligation to make any Advance or issue any Letters of Credit.

(b) Waiver. In reliance upon the representations, warranties and covenants of
Borrower contained in this Amendment, and subject to the terms and conditions of
this Amendment and any documents or instruments executed in connection herewith,
Agent and Lenders hereby waive the Existing Default.

(c) No Other Waivers; Reservation of Rights.

(i) Agent has not waived, is not by this Amendment waiving, and has no intention
of waiving, any Events of Default (other than the Existing Default) which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Existing Default or otherwise),
and Agent has not agreed to forbear with respect to any of its rights or
remedies concerning any Events of Default occurring at any time.

(ii) Subject to Section 3(b) above (solely with respect to the Existing
Default), Agent reserves the right, in its discretion, to exercise any or all of
its rights and remedies under the Credit Agreement and the Loan Documents as a
result of any Events of Default occurring at any time. Agent has not waived any
of such rights or remedies, and nothing in this Amendment, and no delay on its
part in exercising any such rights or remedies, will be construed as a waiver of
any such rights or remedies.

(d) Additional Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by any Loan Party in any material respect, or
any failure of any Loan Party to comply with the covenants, conditions and
agreements contained in this Amendment will constitute an immediate Event of
Default under the Credit Agreement and the Loan Documents.

(e) Waiver Fee. In consideration for the agreements of Agent and the Lenders set
forth in Section 3(b) above, Borrower shall pay to Agent, for the ratable
benefit of the Lenders in accordance with their respective Pro Rata Shares
(calculated in accordance with clause (d) of such definition), a waiver fee of
$650,000, which waiver fee shall be deemed fully earned when required to be paid
and nonrefundable when paid (the “Waiver Fee”).

 

3



--------------------------------------------------------------------------------

4. AMENDMENTS TO THE CREDIT AGREEMENT.

(a) Section 2.4(b)(i)(A) of the Credit Agreement is hereby amended and restated
as follows:

“(A) with respect to any Strategic Transaction pursuant to clause (a) of the
definition thereof:

 

  (1) first, such Net Proceeds shall be applied in the order set forth in
Sections 2.4(b)(ii)(A) through (L); provided that the aggregate amount of Net
Proceeds applied pursuant to this Section 2.4(b)(i)(A)(1), when taken together
with any amounts applied to the Obligations pursuant to Section 2.4(b)(i)(B)(1)
from all Strategic Transactions may not exceed $20,000,000;

 

  (2) second, any remaining Net Proceeds shall be applied to the outstanding
amount of the Obligations owed to Term Loan Lenders to be applied in the order
set forth in Sections 2.4(b)(ii)(M) and (N) until paid in full; and

 

  (3) third, any remaining proceeds shall be applied to all other Obligations as
set forth in Section 2.4(b)(ii).”

(b) Section 2.4(b)(i)(B)(1) of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.4(b)(A)(2)” with “Section 2.4
(b)(i)(A)(1)”.

(c) Section 4 of the Credit Agreement is hereby amended by adding the following
Sections 4.35 and 4.36 to the end thereof:

“4.35 UK Solvency. (This Section 4.35 shall be governed by and construed in
accordance with the laws of England and Wales).

(a) No Insolvency Proceeding has been commenced against Borrower (other than
frivolous or vexatious Insolvency Proceedings which have been discharged, stayed
or dismissed within 14 days of commencement).

(b) After giving effect to the Third Amendment, Borrower (i) is able (and has
not admitted any inability) to pay its debts as they fall due (within the
meaning of section 123 of the Insolvency Act 1986 (UK)); (ii) is not and has not
been deemed or declared to be unable to pay its debts under applicable law;
(iii) has not suspended or threatened to suspend making payments on any of its
debts; or (iv) has not by reason of actual or anticipated financial
difficulties, commenced negotiations with one or more of its creditors with a
view to rescheduling any of its Indebtedness.

(c) The value of the assets of the Borrower are greater than its liabilities
(taking into account contingent and prospective liabilities).

4.36 Purpose. All amounts borrowed under this Agreement have been and will
continue to be used by Borrower only for purposes which are consistent with the
duties of Borrower’s directors under all applicable laws including, without
limitation, the Companies Act 2006 (UK) and English law.”

 

4



--------------------------------------------------------------------------------

(d) Section 5.20 of the Credit Agreement is hereby amended and restated as
follows:

“5.20 Strategic Transactions. Borrower shall (a) have consummated one or more
Strategic Transactions pursuant to clause (b) of the definition thereof
resulting in Net Proceeds of at least $100,000,000 with at least $80,000,000 of
such Net Proceeds being applied in accordance with Section 2.4(b) on or prior to
the Milestone Date, (b) notify Agent of any consummated Strategic Transaction at
least 2 days prior to the closing of such Strategic Transaction, (c) cause the
Net Proceeds of any Strategic Transaction to be paid directly to a Controlled
Account of Borrower subject to daily sweeps for application in accordance with
Section 2.4(b)(i), and (d) cause its investment banking advisors to provide
Agent with weekly telephonic or email updates regarding the status of any
potential or actual Strategic Transaction.”

(e) Effective upon the consummation of one or more Strategic Transactions
pursuant to clause (b) of the definition thereof and receipt by Agent of Net
Proceeds of at least $80,000,000 resulting therefrom, to be applied in
accordance with Section 2.4(b) of the Credit Agreement, Section 5.21 of the
Credit Agreement shall be deleted in its entirety.

(f) Section 7 of the Credit Agreement is hereby amended by adding the following
Section 7.2 at the end thereof:

“7.2 Minimum Liquidity. Not permit Liquidity to be less than $45,000,000 at any
time.”

(g) Subsections (c) and (d) of the defined term “Permitted Intercompany Advance”
in Section 1.1 of the Credit Agreement are hereby amended and restated as
follows:

“(c) made by any of Parent’s Subsidiaries that is a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party in the form of operational
funding consistent with current business practices and consistent with the level
and nature of the operations and revenue generating activities implicit in the
financial models provided by Parent (as reviewed and approved by the Lenders)
and reviewed by Consultant pursuant to Section 5.21, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom;

(d) [intentionally omitted];”

(h) The defined term “Milestone Date” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Milestone Date” means September 2, 2013.

(i) The defined term “Strategic Transaction” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Strategic Transaction” means (a) a disposition in one or more transactions of
non-core assets of Parent and its Subsidiaries which are unrelated to Parent’s
or its Subsidiaries’ Industrial and Consumer Business that is conducted
principally at locations in Zurich, Switzerland and Komoro, Japan, so long as
the aggregate sale price of all such dispositions (including any deferred
purchase price payment) pursuant to this clause (a) at no time exceeds
$10,000,000 and such transaction has been approved by Supermajority Lenders,
(b) a disposition (whether directly or through a sale of interests in one or
more entities) of all or a portion of Parent’s and its Subsidiaries’ Industrial
and Consumer Business consisting of the business conducted at its locations in
Zurich, Switzerland and related assets located there and elsewhere (which
related assets may include the 980 nm pumps or the business conducted at
locations in Komoro, Japan) in a single transaction that results in aggregate
Net Proceeds received by Parent or its Subsidiaries of not less than
$100,000,000, or (c) any other disposition, in one or more transactions, of the
assets of Parent and its Subsidiaries which are approved by Supermajority
Lenders; provided, that such approval will not be conditioned upon the
application of the Net Proceeds of such disposition in any manner other than as
set forth in Section 2.4(b).

 

5



--------------------------------------------------------------------------------

(j) The defined term “Qualified Cash” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof which is
subject to a first priority Lien in favor of Agent to secure the Obligations,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States, United Kingdom or Canada.

(k) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms in appropriate alphabetical order:

“Liquidity” means, as of any date of determination, the sum of Excess
Availability plus the lesser of (i) $25,000,000 and (ii) Qualified Cash at such
time.

“Third Amendment” means that certain Waiver and Amendment Number Three to Second
Amended and Restated Credit Agreement, entered into as of August 21, 2013, by
and among Agent, Lenders, Parent, Borrower and Grantors.

(l) Schedule C-1 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with Schedule C-1 attached hereto.

(m) Schedule 5.2 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with Schedule 5.2 attached hereto.

5. COVENANTS.

(a) Consultant. Borrower and each other Grantor (i) agree to fully cooperate
with Alvarez & Marsal North America, LLC or such other consultant engaged by
Agent (“Agent’s Consultant”), (ii) agree to provide Agent’s Consultant access to
its properties, books and records, employees and professionals (including
financial advisors, investment bankers and consultants) and (iii) hereby
authorize Agent’s Consultant to provide to Agent such information and status
reports from time to time with respect to Borrower and Grantors and their
financial condition, businesses, assets, liabilities and prospects, as Agent
requests from time to time.

(b) Joinder to Intercompany Subordination Agreement. On or before the date that
is 10 days following the date hereof, Borrower shall deliver to Agent, a joinder
to that certain Second Amended and Restated Intercompany Subordination Agreement
dated as of November 2, 2012 between Parent, the Subsidiaries and Affiliates of
Parent party thereto from time to time and Agent, executed by Oclaro Japan,
Inc., Opnext Germany GmbH, Forthaven Ltd. (UK), Oclaro (North America), Inc.,
Italy Branch, Oclaro Japan KK, Avanex Communication Technologies Co., Ltd.,
Oclaro Technology (Shenzhen) Co., Ltd., Oclaro (Thailand) Ltd., Oclaro
Switzerland GmbH and Oclaro Luxembourg S.A., in form in substance satisfactory
to Agent.

6. BOOKHAM INTERNATIONAL LTD.

(a) The Agent and each Lender consent to the sale, transfer or other disposition
of 51% of the equity interests (the “Cayman Shares”) of Bookham International
Ltd., an exempted company incorporated with limited liability under the laws of
the Cayman Islands (“Oclaro Cayman”), free and clear of the Agent’s and such
Lender’s Lien thereon, solely in connection with a Strategic Transaction
pursuant to clause (b) of such definition.

 

6



--------------------------------------------------------------------------------

(b) Upon the consummation of one or more Strategic Transactions pursuant to
clause (b) of the definition thereof resulting in Net Proceeds of at least
$100,000,000 and receipt by Agent of Net Proceeds of at least $80,000,000 of
such Net Proceeds on or prior to the Milestone Date, to be applied in accordance
with Section 2.4(b), the Agent and each Lender shall (i) release its Lien on the
Cayman Shares granted by Borrower under the Foreign Security Agreement, the
Share Charge dated as of August 2, 2006 (as amended or otherwise modified), made
by Borrower in favor of Lender or any other Loan Document, (ii) release its Lien
on the assets of Oclaro Cayman, including the equity interests of Oclaro
Technology (Shenzhen) (FFTZ) Co., Ltd. (the “Oclaro Shenzhen Equity Interests”),
granted by Oclaro Cayman under the Foreign Security Agreement, the Deed of
Charge dated as of August 2, 2006 (as amended or otherwise modified, the “Cayman
Deed”), made by Oclaro Cayman in favor of the Agent or any other Loan Document
and (iii) release Oclaro Cayman from its obligations under the Foreign Guaranty,
the Foreign Security Agreement, the Cayman Deed and each other Loan Document. At
any time upon the reasonable request of Parent or Borrower, the Agent and each
Lender shall execute and deliver any releases or other documents that Parent or
Borrower reasonably request to evidence or effect the releases provided for
herein, at the cost of Borrower and Parent. Upon consummation of the Strategic
Transaction pursuant to clause (b) of the definition thereof and the re-transfer
of the Cayman Shares and the Oclaro Shenzhen Equity Interests to Borrower and
Oclaro Cayman in accordance with the documentation relating to the Strategic
Transaction, Agent’s and each Lender’s Lien on the Cayman Shares and Oclaro
Shenzhen Equity Interests shall be deemed to automatically and immediately
attach and otherwise become valid and effective upon each re-transfer of the
Cayman Shares and Oclaro Shenzhen Equity Interests, respectively. Upon Agent’s
request, Borrower and each other Grantor shall execute and deliver any
documentation that Agent reasonably requests to evidence or effect the Agent and
Lenders’ Lien on the Cayman Shares and the Oclaro Shenzhen Equity Interests.

7. REPRESENTATIONS AND WARRANTIES. Parent, Borrower, and each Grantor each
hereby affirms to Agent and Lenders that, after giving effect to the amendments
herein, all of its representations and warranties set forth in the Credit
Agreement are true, complete and accurate in all respects as of the date hereof.

8. CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of:

(a) a fully executed copy of this Amendment, the Reaffirmation of Guaranty
attached hereto, and a reaffirmation of the Loan Documents;

(b) an acknowledgment executed by Borrower, in form and substance satisfactory
to Agent, of Agent’s engagement of Agent’s Consultant;

(c) the Waiver Fee;

(d) a fully executed copy of that certain Amendment No. 1 to Agreement Among
Lenders dated as of the date hereof by and among Agent and the Lenders; and

(e) all fees and other amounts payable on or prior to the closing date of this
Agreement, including all attorneys’, consultants’ and other professionals’ fees
and expenses incurred by Agent and Lenders (including, without limitation, fees
and expenses for Agent and each Lender’s respective counsel).

 

7



--------------------------------------------------------------------------------

9. RELEASE.

(a) Except with respect to the rights of Borrower, Parent, and each Grantor
expressly provided herein, in consideration of the agreements of Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of Borrower,
Parent, and each Grantor, on behalf of itself and its successors, assigns and
other legal representatives (each of Borrower, Parent, and each Grantor and all
such other persons being hereinafter referred to collectively as “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent and each Lender
and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.

(b) It is the intention of each of Borrower, Parent, and each Grantor that this
Amendment and the release set forth above shall constitute a full and final
accord and satisfaction of all claims they may have or hereafter be deemed to
have against Releasees as set forth herein. In furtherance of this intention,
each of Borrower, Parent, and each Grantor, on behalf of itself and each other
Releasor, expressly waives any statutory or common law provision that would
otherwise prevent the release set forth above from extending to claims that are
not currently known or suspected to exist in any Releasor’s favor at the time of
executing this Amendment and which, if known by Releasors, might have materially
affected the agreement as provided for hereunder. Each of Borrower, Parent, and
each Grantor, on behalf of itself and each other Releasor, acknowledges that it
is familiar with Section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each of Borrower, Parent, and each Grantor, on behalf of itself and each other
Releasor, waives and releases any rights or benefits that it may have under
Section 1542 to the full extent that it may lawfully waive such rights and
benefits, and each of Borrower, Parent, and each Grantor, on behalf of itself
and each other Releasor, acknowledges that it understands the significance and
consequences of the waiver of the provisions of Section 1542 and that it has
been advised by its attorney as to the significance and consequences of this
waiver.

(c) Each of Borrower, Parent, and each Grantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(d) Each of Borrower, Parent, and each Grantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

10. COVENANT NOT TO SUE. Each of the Releasors hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasor pursuant to Section 9 above. If any Releasor violates
the foregoing covenant, Borrower, for itself and its successors, assigns and
other legal representatives, agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

8



--------------------------------------------------------------------------------

11. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s and Lenders’
out-of-pocket costs and reasonable expenses (including, without limitation, the
fees and expenses of their respective counsel, which counsel may include any
local counsel deemed by Agent as necessary, search fees, filing and recording
fees, documentation fees, appraisal fees, travel expenses, and other fees)
arising in connection with the preparation, execution, and delivery of this
Amendment and all related documents.

12. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Credit Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Credit Agreement, as amended and supplemented hereby, shall remain in full force
and effect.

13. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and the satisfaction of the
condition precedent in Section 8 above.

[Signatures on next page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and a Lender By:   /s/ Patrick
McCormack Name:   Patrick McCormack Title:   V.P.

Signature Page to Amendment Number Three to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:   /s/ Marla Johnson Name:   Marla Johnson Title:   Managing Director

Signature Page to Amendment Number Three to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PECM STRATEGIC FUNDING LP,
as a Term Loan Lender By:   /s/ Bryan Martoken Name:   BRYAN MARTOKEN Title:  
CFO PROVIDENCE TMT DEBT
OPPORTUNITY FUND II LP,
as a Term Loan Lender By:   /s/ Bryan Martoken Name:   BRYAN MARTOKEN Title:  
CFO



--------------------------------------------------------------------------------

OCLARO, INC.,
a Delaware corporation, as Parent and a Grantor By:   /s/ Jerry Turin Name:  
Jerry Turin Title:   Chief Financial Officer OCLARO TECHNOLOGY LIMITED,
a company incorporated under the laws of
England and Wales, as Borrower and a Grantor By:   /s/ Jerry Turin Name:   Jerry
Turin Title:   Secretary Witness: By:   /s/ Carol Davis Name:   Carol Davis
Title:   Paralegal Address: 2560 Junction Avenue, San Jose, CA 95134

Signature Page to Amendment Number Three to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

OCLARO TECHNOLOGY, INC.,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   Treasurer & Secretary OCLARO (NEW JERSEY), INC.,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   President, CFO & Secretary OCLARO PHOTONICS, INC.,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   President, Treasurer & Secretary OCLARO (NORTH AMERICA), INC.,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   CEO, CFO & Secretary MINTERA CORPORATION,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   President, CFO & Secretary OPNEXT, INC.,
a Delaware corporation, as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin
Title:   CEO, President, CFO & Secretary

Signature Page to Amendment Number Three to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PINE PHOTONICS COMMUNICATIONS, INC.,

a Delaware corporation, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, Treasurer &
Secretary

OPNEXT SUBSYSTEMS, INC.,

a Delaware corporation, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, CFO & Secretary



--------------------------------------------------------------------------------

BOOKHAM INTERNATIONAL LTD.,
a company organized under the laws of the Cayman Islands, as a Grantor By:   /s/
Jerry Turin Name:   Jerry Turin Title:   Secretary

BOOKHAM NOMINEES LIMITED,
a company incorporated under the laws of England and Wales, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Secretary Witness: By:   /s/
Carol Davis Name:   Carol Davis Title:   Paralegal Address: 2560 Junction
Avenue, San Jose, CA 95134 OCLARO (CANADA) INC.,
a federally incorporated Canadian corporation,
as a Grantor By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President &
Treasurer



--------------------------------------------------------------------------------

OCLARO INNOVATIONS LLP,
a limited liability partnership organized under the laws of England and Wales,
as a Grantor By:   Oclaro, Inc.,   its member   By:   /s/ Jerry Turin   Name:  
Jerry Turin   Title:   CFO By:  

Oclaro (North America), Inc.,

its member

  By:   /s/ Jerry Turin   Name:   Jerry Turin   Title:   CEO, CFO & Secretary



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

Each of the undersigned has executed an Amended and Restated General Continuing
Guaranty (Domestic) or Amended and Restated General Continuing Guaranty
(Foreign) (each, a “Guaranty”), in favor of Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (as successor-by-merger to Wells Fargo
Capital Finance, Inc.) (“WFCF”), as agent (in such capacity, the “Agent”) for
the lenders (the “Lenders”) from time to time party to Credit Agreement (as
defined above) respecting the obligations of Oclaro Technology Limited, a
company organized under the laws of England and Wales (the “Borrower”) and
Oclaro, Inc., a Delaware corporation (the “Parent”), owing to the Lenders. Each
of the undersigned acknowledges the terms of the above Amendment and reaffirms
and agrees that: (i) its Guaranty remains in full force and effect; (ii) nothing
in such Guaranty obligates Agent or any Lender to notify any of the undersigned
of any changes in the financial accommodations made available to the Borrower or
to seek reaffirmations of any of the Guaranties; and (iii) no requirement to so
notify any of the undersigned or to seek reaffirmation in the future shall be
implied by the delivery or execution of this reaffirmation.

 

OCLARO INNOVATIONS LLP a limited liability partnership organized under the laws
of England and Wales By:   Oclaro, Inc., its member   By:  

/s/ Jerry Turin

  Name:   Jerry Turin   Title:   CFO

 

By:   Oclaro (North America), Inc., its member   By:  

/s/ Jerry Turin

  Name:   Jerry Turin   Title:   CEO, CFO & Secretary

 

BOOKHAM NOMINEES LIMITED, a company incorporated under the laws of England and
Wales By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   Secretary

 

Witness: By:  

/s/ Carol Davis

Name:   Carol Davis Title:   Paralegal Address:   2560 Junction Avenue, San
Jose, CA 95134

 

BOOKHAM INTERNATIONAL LTD., a company organized under the laws of the Cayman
Islands By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   Secretary



--------------------------------------------------------------------------------

OCLARO (CANADA) INC., a federally incorporated Canadian corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin, Title:   President & Treasurer



--------------------------------------------------------------------------------

OCLARO, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   Chief Financial Officer

 

OCLARO TECHNOLOGY, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   Treasurer & Secretary

 

OCLARO (NEW JERSEY), INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   President, CFO & Secretary

 

OCLARO PHOTONICS, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   President, Treasurer & Secretary

 

MINTERA CORPORATION, a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   President, CFO & Secretary

 

OCLARO (NORTH AMERICA), INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   CEO, CFO & Secretary



--------------------------------------------------------------------------------

OPNEXT, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   CEO, President, CFO & Secretary

 

PINE PHOTONICS COMMUNICATIONS, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   President, Treasurer & Secretary

 

OPNEXT SUBSYSTEMS, INC., a Delaware corporation By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   President, CFO & Secretary



--------------------------------------------------------------------------------

SCHEDULE C-1

Commitments

 

Lender

   Revolver Commitment*      Term Loan
Commitment      Total Commitment  

Wells Fargo Capital Finance, Inc.

   $ 31,250,000       $ 0       $ 31,250,000   

Silicon Valley Bank

   $ 18,750,000       $ 0       $ 18,750,000   

PECM Strategic Funding LP

   $ 0       $ 10,250,000       $ 10,250,000   

Providence TMT Debt Opportunity Fund II LP

   $ 0       $ 14,750,000       $ 14,750,000   

All Lenders

   $ 50,000,000       $ 25,000,000       $ 75,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Daily by 11:00 a.m. (Pacific Standard Time) of each day   

(a) a detailed report regarding Parent’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash.

Weekly by the 3rd Business Day of each week   

(b) a detailed report, including a rolling 13-week cash flow forecast, regarding
Parent’s and its Subsidiaries’ cash and Cash Equivalents, including an
indication of which amounts constitute Qualified Cash;

Monthly (no later than the 10th day of each month) (or, if the Revolver Usage is
in excess of $0 (other than that certain Letter of Credit # SM239003W) or a
request for an Advance or the issuance of a Letter of Credit (other than that
certain Letter of Credit # SM239003W) has been made, weekly by the 3rd Business
day of each week, it being understood that if Borrower shall request an Advance
or the issuance of a Letter of Credit (other than that certain Letter of Credit
# SM239003W), Borrower shall deliver items (c) through (g) by 11:00 a.m.
(Pacific Standard Time) one Business Day   

(c) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, in each
case, in a format acceptable to Agent in its discretion, tied to the beginning
and ending account receivable balances of Borrower’s general ledger,

 

(d) a Borrowing Base Certificate,

 

(e) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(f) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting, and

 

(g) a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts
payable and any book overdrafts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks.

prior to such request)   

 

Schedule 5.2



--------------------------------------------------------------------------------

Monthly (no later than the 10th day of each month)   

(h) unless delivered pursuant to clause (c) above, an Account roll-forward with
supporting details supplied from sales journals, collection journals, credit
registers and any other records, in each case, in a format acceptable to Agent
in its discretion, tied to the beginning and ending account receivable balances
of Borrower’s general ledger,

 

(i) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Parent’s and its Subsidiaries’ Accounts,

 

(j) unless delivered pursuant to clause (d) above, a Borrowing Base Certificate,

 

(k) unless delivered pursuant to clause (e) above, a detailed aging, by total,
of Borrower’s Accounts, together with a reconciliation and supporting
documentation for any reconciling items noted (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting),

 

Schedule 5.2



--------------------------------------------------------------------------------

  

(l) unless delivered pursuant to clause (f) above, a detailed calculation of
those Accounts that are not eligible for the Borrowing Base, if Borrowers have
not implemented electronic reporting,

 

(m) unless delivered pursuant to clause (f) above, a summary aging, by vendor,
of Parent’s and its Subsidiaries’ accounts payable and any book overdrafts
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting) and an aging, by vendor, of any held checks, and

 

(n) a monthly Account roll-forward.

Monthly (no later than the 30th day of each month)   

(o) a reconciliation of Accounts of Borrower’s general ledger accounts and trade
accounts payable of Parent and its Subsidiaries’ general ledger accounts to, in
each case, their monthly financial statements including any book reserves
related to each category, and

 

(p) a report regarding Parent’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes.

Quarterly   

(q) a detailed report regarding Parent’s and its Subsidiaries’ Permitted
Dispositions including a detailed list of the assets sold or disposed of since
the Closing Date and the consideration received in connection therewith.

Annually   

(r) a detailed list of Parent’s and its Subsidiaries’ customers, including
contract expiration dates, together with address and contact information.

Upon request by Agent   

(s) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time and

 

(t) such other reports as to the Collateral or the financial condition of Parent
and its Subsidiaries, as Agent may reasonably request.

 

Schedule 5.2